Curia per
Johnson J.
Evidence of the hand writing of the defendant, was clearly admissible, notwithstanding the subscribing witness proved that he did not see the defendant sign. In Pearson v. Weightman, 1 Constitutional Reports 336, the defendant in trespass, to try titles to land, claimed title to the land in dispute, under the will of Benj. Paul Williams, and the will was established on proof of the hand writing *270the subscribing witnesses and the testator, notwithstanding all three of the witnesses swore they had not subscribed it. They were all too, men of good character — on that ground,-therefore, the motion must be granted.
Henry, for the motion.
S. Bobo, contra.